Citation Nr: 1449413	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for bilateral plantar fasciitis.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain.

4.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

5.  Entitlement to an initial rating in excess of 10 percent for status post fracture right wrist strain.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of his file was subsequently transferred to the RO in North Little Rock, Arkansas.  The Veteran filed a notice of disagreement in March 2009 with regard to the initial ratings assigned to his hypertension, right shoulder, and left shoulder disabilities.  He filed a separate notice of disagreement in March 2009 with regard to the initial ratings assigned to the right knee, right wrist, and bilateral plantar fasciitis disabilities.  Statements of the case were issued in October 2009, and substantive appeals were received in January 2010.  

As all of the issues on appeal involve disagreement with the initial rating assigned following the award of service connection, the Board has characterized these matters as such on the title page, in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In November 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the North Little Rock RO.  A transcript of the hearing is of record.

In October 2011, this case was remanded by the Board for additional development and it now returns for further appellate review.  As will be discussed further below, there has been substantial compliance with the remand directives in conjunction with the claims being decided herein.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).   

In addition to the paper claims folder, the Veteran has electronic records found in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  A review of the VBMS record includes rating decisions of September 2013 and February 2014, which are unrelated to the claims before the Board on appeal.  The VVA file also includes those rating decisions, as well as VA/CAPRI records current to mid-February 2014, which were not considered by the agency of original jurisdiction (AOJ), inasmuch as the most recently supplemental statement of the case was issued in September 2012.  However, as those records do not reveal any pertinent information relating to manifestations and/or treatment involving the bilateral shoulders, right wrist, or right knee, there is no prejudice to the Veteran in the Board proceeding to decide such claims at this time. 

As noted in the October 2011 remand, the issues of entitlement to service connection for decrease in visual acuity and headaches, claimed as due to hypertension medication, were raised by the Veteran at the November 2010 Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to initial compensable ratings for hypertension and bilateral plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's right (major) shoulder disability has been manifested by painful, limited motion, without evidence of limitation of motion to shoulder level or greater even in consideration of functional impairment resulting from additional symptomatology; impairment of the humerus, clavicle, or scapula; ankylosis of the scapulohumeral articulation; or competent evidence of neurological impairment.   

2.  For the entirety of the appeal period, the Veteran's left (minor) shoulder disability has been manifested by painful, limited motion, without evidence of limitation of motion to shoulder level or greater even in consideration of functional impairment resulting from additional symptomatology; impairment of the humerus, clavicle, or scapula; ankylosis of the scapulohumeral articulation; or competent evidence of neurological impairment.   

3.  For the entirety of the appeal period, the Veteran has been awarded separate compensable ratings for symptomatic scars of the right and left shoulders. 

4.  For the entirety of the appeal period, the Veteran's right (major) wrist disability has been manifested by painful, limited motion, without evidence of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm even in consideration of functional impairment resulting from additional symptomatology; ankylosis of the wrist; or competent evidence of neurological impairment.   

5.  For the entirety of the appeal period, the Veteran's service-connected right knee condition has been manifested by arthritis with painful, limited motion, without evidence of limitation of flexion to 60 degrees or greater or limitation of extension to 5 degrees or greater even in consideration of functional impairment resulting from additional symptomatology; ankylosis; recurrent subluxation or lateral instability; dislocation or removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5024 (2013). 

2.  The criteria for an initial rating in excess of 10 percent for left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5024 (2013).

3.  The criteria for an initial rating in excess of 10 percent for status post fracture right wrist strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2013).

4.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the initial rating claims on appeal, the VCAA's notice requirements with respect to the underlying service connection claims were satisfied by way of letters sent to the Veteran dated in November 2007.  As this is an appeal arising from the award of service connection for disabilities of the bilateral shoulders, right wrist and right knee, the notice that was provided before and after service connection was granted is legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  VA examinations addressing the nature and severity of the Veteran's bilateral shoulders, right wrist, and right knee were conducted in 2007 and 2011.  The Veteran and his representative have not alleged that these examinations were inadequate, or that any of the Veteran's service-connected conditions being adjudicated herein have become worse since being evaluated by VA in November 2011.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that the examinations adequate in order to evaluate the Veteran's service-connected disabilities of the bilateral shoulders, right wrist, and right knee as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary. 

Additionally, in November 2010, the Veteran and his spouse were provided an opportunity to set forth their contentions during a Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2010 hearing, the Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's symptomatology involving his bilateral shoulder, right wrist, and right knee disabilities, to include how such affects his daily life, to include the resulting limitation in his activities, and his employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, based on the hearing testimony, the Board remanded the case in October 2011 in order to obtain outstanding VA treatment records and afford the Veteran was afforded new VA examinations in November 2011 so as to assess the current nature and severity of his bilateral shoulder, right wrist, and right knee disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Furthermore, as noted previously, this case was remanded in October 2011 in order to obtain additional VA treatment records and afford the Veteran contemporaneous VA examinations.  In this regard, VA treatment records dated through July 2012 were obtained and considered in connection with the Veteran's initial rating claims and he was afforded VA examinations in November 2011 in order to assess the nature and severity of his claimed disabilities.  The Board acknowledges that, while the VA treatment records were obtained after the November 2011 VA examinations were conducted, despite the Board's directions to the contrary, no prejudice results to the Veteran as such VA treatment records do not contain findings manifestly different from those noted at the examinations.  Therefore, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

The Veteran maintains that higher initial evaluations are warranted for his service-connected disabilities of the bilateral shoulders, right wrist, and right knee. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here with respect to the claims involving the shoulder, right wrist, and right knee, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

	A.  Right and Left Shoulder Strain

The Veteran filed an original service connection claim for a right and left shoulder disorders in November 2007. 

In a rating action issued in May 2008, service connection was established for right and left shoulder strain with scarring, for which separate initial 10 percent ratings were assigned effective from April 1, 2008, the day after the Veteran's discharge from service. 

The RO explained that the 10 percent ratings assigned contemplated limited and painful motion, as well as painful motion upon repetitive use, of the right and left shoulder.  It was further noted that, since the scars were not separately compensable on their own, they had been included in these ratings, as a noncompensable evaluation is assigned unless there are disabling manifestations.

The award of service connection was based on STRs reflecting that the Veteran experienced right shoulder problems in 2004 diagnosed as right acromioclavicular joint arthrosis, for which the Veteran underwent right distal clavicle resection in August 2004.  The STRs also showed that the Veteran was treated for left shoulder pain in April 2003, which was diagnosed as left shoulder pain, suspect rotator injury.  He underwent open left shoulder acromioclavicular joint resection in June 2003.

As relevant to the propriety of the initial ratings for his bilateral shoulder disabilities, at a December 2007 VA examination, the Veteran reported that his shoulder conditions occurred due to carrying heavy materials.  He stated that he experienced constant, localized pain, weakness with movement, and stiffness all the time.  He denied having symptoms of swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  

With respect to the right (major) shoulder, an asymptomatic scar resulting from right shoulder surgery was noted.  The examiner reported that there were no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  Range of motion of the right shoulder was as follows: flexion to 180 degrees, with pain at 180 degrees; abduction to 160 degrees; internal rotation to 90 degrees; and, external rotation to 90 degrees.  The joint was additionally limited by pain upon repetitive use, but on repetitive use there was no indication of fatigue, weakness, lack of endurance, incoordination or additional loss of range of motion.  X-ray films were within normal limits.  The examiner reported a level scar, measuring about 5 cm by 1 cm, on the right shoulder with hypopigmentation of less than six square inches.  There was no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  Right shoulder strain and a scar on the right shoulder were diagnosed.

With respect to the left shoulder, an asymptomatic scar resulting from left shoulder surgery was noted.  The examiner reported that there were no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  Range of motion of the right shoulder was as follows: flexion to 180 degrees, with pain at 180 degrees; abduction to 160 degrees with pain at 160 degrees; internal rotation to 90 degrees; and, external rotation to 90 degrees.  The joint was additionally limited by pain upon repetitive use, but on repetitive use there was no indication of fatigue, weakness, lack of endurance, incoordination or additional loss of range of motion.  X-ray films were within normal limits.  The examiner reported a level scar, measuring about 5 cm by 1 cm, on the left shoulder with hypopigmentation of less than six square inches.  There was no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  Left shoulder strain and a scar on the left shoulder were diagnosed.

VA records reflect that the Veteran was seen in February 2009 for complaints of bilateral shoulder pain.  At that time, he sought a stronger medication than ibuprofen.  No neurological deficits were found and shoulder pain was assessed.

The Veteran and his spouse presented testimony at a Board hearing held in November 2010.  The Veteran testified that his bilateral shoulder disabilities had worsened since his pre-discharge VA examination conducted in November 2007.  He stated that his symptoms included pain, weakness, limitation of motion, and fatigue in the shoulders, and upon raising his arms to the shoulder level he experienced pain.  He also indicated that he experienced numbness in the shoulders, primarily on the right side and mentioned that he had lost opportunities to move up in his career as the result of the shoulder disabilities.

Pursuant to an October 2011 Board remand a VA examination of the shoulders was conducted in November 2011.  On examination, the Veteran reported having bilateral shoulder pain.  He indicated that flare-ups did not impact function of the shoulders/arms.  Diagnoses of right distal acromioclavicular joint arthrosis status post distal right clavicle resection, and left shoulder pain without arthrosis status post distal left acromioclavicular joint resection, were made.

On examination, the examiner reported that the range of motion of both shoulders was normal (from 0 to 180 degrees) and without evidence of pain.  On repetition of range of motion testing, full range of motion continued to be shown, with pain on movement noted; there was no evidence of functional loss or impairment of the arms.  The examiner also reported evidence of localized tenderness on palpation of both shoulders, but no guarding.  The examiner indicated that there was evidence of bilateral mechanical symptoms (clicking catching, etc.)  Muscle strength testing was normal in both shoulders.  The test for a rotator cuff condition was negative.  X-ray films revealed degenerative arthritis of the right shoulder.  With respect to the impact of the shoulder disabilities of daily activities and employment, the examiner noted that the Veteran reported that he could no longer wear rucksacks, had discomfort in the shoulders when biking, and had constant discomfort in the shoulders.  

In a September 2012 rating action, service connection was established for scarring of the right and left shoulders, status post surgery, for which separate, initial 10 percent evaluations were assigned effective from April 2008.

A review of the Veteran's VVA and VBMS files reflects that additional VA/CAPRI records were compiled in 2013 and 2014 and that records current to mid-February 2014 are in those files.  Those records do not reveal any pertinent information relating to manifestations and/or treatment involving either shoulder.  

Analysis

The Veteran contends that his service-connected right and left shoulder disabilities warrant initial ratings in excess of 10 percent.

The Veteran's service-connected disabilities of the right and left shoulders, described as shoulder strain, have been assigned separate, initial 10 percent ratings for the entirety of the appeal period extending from April 1, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5024 is used for the evaluation of tenosynovitis.  A note following that code instructs that the condition be rated based on limitation of motion.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the major or minor arm at the shoulder level warrants a 20 percent rating, a 20 percent (minor) and 30 percent (major) rating is also warranted for motion limited to midway between the side and the shoulder, and a 30 percent (minor) and 40 percent (major) rating is assigned for motion limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

As there is no evidence of ankylosis, dislocation, or malunion of the humerus, clavicle or scapula, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  It is upon this basis that the currently assigned 10 percent ratings are supported. 

Having comprehensively reviewed the record, there is no basis for the assignment of an initial rating in excess of 10 percent for either shoulder disability.  In this regard, the Board points out that the 10 percent evaluations currently assigned are not specifically provided for under the rating criteria.  These evaluations were assigned in order to acknowledge and compensate evidence of: limitation of motion not meeting the 20 percent criteria; painful motion; and limitation of function such as overhead use of the arm. 

At no time during the appeal period has range of motion testing revealed limitation of motion of the major or minor arm at the shoulder level, or motion limited to midway between the side and the shoulder, either of which would support the assignment of a 20 percent rating.  In fact, full range of motion of both shoulders was shown upon VA examinations of 2007 and 2011.  In this case, while the Veteran's lay reports of limited shoulder motion and function are considered both competent and credible; the actual numeric range of motion data is considered the most reliable and accurate indicator of the extent of his limitation of motion.  Accordingly, the clinical evidence in this case is assigned the most probative value and weight in conjunction with meeting the schedular rating criteria under codes 5024-5201. 

Even upon consideration of the effect of range of motion and function lost due to pain, fatigue, weakness, or lack of endurance, particularly on repetitive use or flare-ups, the criteria for more than a 10 percent disability rating for the shoulder disabilities is not satisfied.  Here the assigned initial 10 percent evaluations are essentially already primarily supported by these factors.  Moreover, examinations of 2007 and 2011 showed no limitation of motion or function due to pain and other factors that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, or nearly so.  Further, repetitive testing did not actually reveal any additional limitation of motion or function of the shoulders.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  Accordingly, there is no basis for the assignment of initial evaluations in excess of 10 percent for the right and left shoulders.  As mentioned previously, service connection has already been separately established for evidence of right and left shoulder scarring.

The Board has also considered the probative value of the Veteran's subjective statements regarding his complaints of numbness in the shoulders.  In this regard, while the Veteran is competent to describe his bilateral shoulder symptomatology, he is not competent, as a lay person, to determine nature and etiology of any alleged neurological impairment.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of shoulder impairment on the neurological system.  As such, the presence of neurological impairment associated with the Veteran's bilateral shoulder disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

The Board has likewise considered the general statements of the Veteran and his spouse as to the extent of his bilateral shoulder symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right wrist disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral shoulder disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the claims and therefore, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claims of entitlement to initial ratings in excess of 10 percent for right and left shoulder strain are denied.

	B.  Right Wrist

The Veteran filed an original service connection claim for a right wrist disorder in November 2007. 

In a rating action issued in May 2008, service connection was established for status post fracture, right wrist strain, and an initial 10 percent rating was assigned effective from April 1, 2008, the day after the Veteran's discharge from service. 

The RO explained that, although the criteria for a compensable evaluation for limitation of motion were not met, a 10 percent evaluation was assigned based on an assessment of functional loss (as noted by evidence of painful motion).  The RO noted that a 10 percent evaluation was assigned based on evidence of painful motion, as well as painful motion with repetitive use, without evidence of limited motion, weakness or instability upon repetitive motion. 

The grant was based on STRs reflecting that the Veteran fell off a balcony and injured the right wrist in March 1988.  X-ray films were negative.  In April 1988, wrist pain had not resolved and X-ray films revealed a scaphoid fracture, which was treated with a cast.  In June 1988, X-ray films revealed a nonunion scaphoid fracture, which was recasted.

As relevant to the propriety of the initial ratings for his right wrist disability, at a December 2007 VA examination, the Veteran reported having weakness when moving around and stiffness when doing something strenuous.  He complained of localized pain occurring 3 times a day and lasting for 2 hours.  He denied having symptoms of swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  The examiner reported that there was no evidence of edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  Range of motion of the right wrist was reported as follows: dorsiflexion to 70 degrees, with pain at 70 degrees; palmar flexion to 80 degrees; radial deviation to 20 degrees; and, ulnar deviation to 45 degrees.  Joint function was described as additionally limited by pain upon repetitive use.  However, upon repetitive use there was no indication of fatigue, weakness, lack of endurance, incoordination or loss of range of motion.   X-ray films were within normal limits.  Status post fracture, right wrist strain, was diagnosed.

The Veteran and his spouse presented testimony at a Board hearing held in November 2010.  The Veteran testified that his right wrist disability had worsened since his pre-discharge VA examination conducted in November 2007.  He also stated that he experienced limited wrist mobility, stiffness, crepitation, and pain.  He also reported having a numbness and diminished grip resulting in him dropping things.  

Pursuant to an October 2011 Board remand a VA examination of the right wrist was conducted in November 2011.  The Veteran indicated that flare-ups did not impact function of the wrist.  Diagnoses of right wrist pain and closed fracture of the navicular (scaphoid) bone of the wrist were made.

On examination, range of motion testing reveal palmar flexion of 80 degrees or greater, without pain.  Dorsiflexion was to 70 degrees or greater, without pain.  On repetition of the range of motion testing, full range of motion continued to be shown, with pain on movement noted; there was no evidence of functional loss or impairment of the arms.  The examiner also reported evidence of swelling and localized tenderness on palpation.  Muscle strength testing was normal in flexion and extension.  There was no ankyloses of the wrist joint.  The examiner did not find any indication of scarring.  X-ray films were negative for evidence of degenerative or traumatic arthritis.  With respect to the impact of the right wrist disability on daily activities and employment, the examiner noted that the Veteran reported having pain when picking up weights, biking, and firing a gun with the right hand.  

A review of the Veteran's VVA and VBMS files reflects that additional VA/CAPRI records were compiled in 2013 and 2014 and that records current to mid-February 2014 are in those files.  Those records do not reveal any pertinent information, relating to manifestations and/or treatment involving the right wrist.  

Analysis

The Veteran contends that his service-connected right wrist disability warrants an initial rating in excess of 10 percent.

The Veteran's service-connected right wrist disability, described status post fracture right wrist strain, has been assigned an initial 10 percent rating for the entirety of the appeal period extending from April 1, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Under code 5215, limitation of dorsiflexion (extension) of either wrist to less than 15 degrees or limitation of palmar flexion of either wrist to a point in line with the forearm warrants a maximum 10 percent disability rating.  Normal dorsiflexion of the wrist is from zero to 70 degrees, normal palmar flexion is from zero to 80 degrees, normal ulnar deviation of the wrist is from zero to 45 degrees, and normal radial deviation is from zero to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

As for the assignment of an initial disability rating in excess of 10, notably, the 10 percent rating already assigned under code 5215 is the maximum available rating under this diagnostic code, and no other diagnostic code evaluates limitation of motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot provide a basis for a higher rating because the Veteran is already receiving the highest rating predicated on limitation of motion.  Spencer v. West, 13 Vet. App. 376, 382 (2000).

If the Veteran's wrist was ankylosed, an increased rating could be assigned under Diagnostic Code 5214.  However, during appeal period, the medical evidence does not show any ankylosis or impairment of the right wrist commensurate with ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  In fact, during the November 2011 VA examination, it was specifically found that there was no ankyloses of the wrist joint.  Therefore, consideration of a higher disability rating under Diagnostic Code 5214 is not warranted. 

When the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher disability rating under any other applicable diagnostic code (after all other potential diagnostic codes have been considered), further consideration of functional loss may not be required.  See Johnston v. Brown, 10 Vet. App. at 80 (1997); see also 38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-7.  Even upon consideration of the effect of additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use or flare-ups, or based upon the degree of functional impairment, the criteria for more than a 10 percent disability rating for the right wrist disability is not satisfied.  There is no evidence of limitation of motion or function due to pain and other factors shown that was so great and persistent so as to result in limited motion to the degree required for a higher disability rating of 20 percent, requiring indications of immobility.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  In fact, full range of motion was shown on VA examinations of 2007 and 2011, to include on repetitive testing.  Accordingly, there is no basis for the assignment of an initial evaluation in excess of 10 percent for the right wrist disability.  

The Board has also considered the probative value of the Veteran's subjective statements regarding his complaints of numbness in the shoulders.  In this regard, while the Veteran is competent to describe his bilateral shoulder symptomatology, he is not competent, as a lay person, to determine nature and etiology of any alleged neurological impairment.  Specifically, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of shoulder impairment on the neurological system.  As such, the presence of neurological impairment associated with the Veteran's bilateral shoulder disability may not be competently addressed by lay evidence, and the Veteran's own opinion in this regard is nonprobative evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

The Board has likewise considered the general statements of the Veteran and his spouse as to the extent of his right wrist symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right wrist disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right wrist disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the claim and therefore, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's right wrist disability is denied.

	C.  Right Knee

The Veteran filed an original service connection claim for a right knee disorder in November 2007. 

In a rating action issued in May 2008, service connection was established for degenerative joint disease (DJD) of the right knee (also claimed as medial plica syndrome), and an initial non-compensable rating was assigned effective from April 1, 2008, the day after the Veteran's discharge from service. 

The RO explained that a noncompensable rating was assigned based on X-ray evidence of DJD without evidence of painful or limited motion.  It was noted that a noncompensable evaluation is assigned unless there is objective evidence of painful or limited motion of a major joint or group of minor joints, or multiple joint involvement.

The grant was based on STRs reflecting that the Veteran developed right knee pain after striking his knee on a vehicle while in Iraq.  In October 2006, he sought treatment with complaints of popping, stiffness, subjective instability and sensation of weakness when descending stairs.  Joint pain, localized in the knee, was diagnosed. 

As relevant to the propriety of the initial ratings for his right knee disability, at a December 2007 VA examination, the Veteran denied having symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.  He complained of localized pain occurring 1 time a week and lasting for 2 hours.  The examiner reported that there were no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  There was no evidence of locking pain, genu recurvatum or crepitus. The right knee had a full range of motion, without pain.  Upon repetitive use, there was no indication of pain, fatigue, weakness, lack of endurance, incoordination or loss of range of motion.  Anterior and posterior cruciate ligaments stability test was within normal limits.  Medial and lateral collateral ligaments stability test was within normal limits.  Medial and lateral meniscus test was within normal limits.  X-ray films of the right knee revealed degenerative change.  Degenerative joint disease, right knee, was diagnosed.

The Veteran and his spouse presented testimony at a Board hearing held in November 2010.  The Veteran testified that his right knee disability had worsened since his pre-discharge VA examination conducted in November 2007.  He also stated that he experienced right knee symptoms of locking, weakness, fatigue, stiffness, pain and giving way.  He also indicated that he had weakness and occasional swelling, and reported having difficulty ascending stairs.

Pursuant to an October 2011 Board remand, a VA examination of the knee was conducted in November 2011.  The Veteran's complaints included constant pain, stiffness and locking.  He indicated that flare-ups did not impact function of the knee/lower leg.  Diagnoses of right knee pain and medial collateral ligament strain were made.

On examination, range of motion testing was from 0 to 135 degrees, without pain.  On repetition of the range of motion testing, the same range of motion continued to be shown, with pain on movement, less movement than normal, and instability of station noted.  In this regard, the examiner explained that the Veteran had subjective feelings of instability with crepitus present, worse on the right side.  Muscle strength testing was normal in flexion and extension.  Instability testing was entirely normal (anterior, posterior, and medial-lateral).  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran reported having frequent episodes of joint locking, pain, and effusion, without evidence of meniscal dislocation.  The examiner did not find any indication of scarring and it was reported that the Veteran did not use any assistive device.  With respect to the impact of the right knee disability on daily activities and employment, the examiner noted that the Veteran reported having pain and stiffness in both knees and felt that they were unstable.  The examiner observed that there did not actually seem to be any locking.  

In a September 2012 rating action, a higher initial evaluation of 10 percent was granted for the right knee disability, effective from April 2008.

A review of the Veteran's VVA and VBMS files reflects that additional VA/CAPRI records were compiled in 2013 and 2014 and that records current to mid-February 2014 are in those files.  Those records do not reveal any pertinent information, relating to manifestations and/or treatment involving the right knee.  

Analysis

The Veteran maintains that an initial evaluation in excess of 10 percent is warranted for his right knee disability. 

The Veteran's service-connected right knee disability, characterized as degenerative joint disease of the right knee, has been assigned an initial 10 percent rating for the entirety of the appeal period extending from April 1, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For traumatic arthritis, DC 5010 directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). In VAOPGCPREC 9-98, General Counsel held that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. 

Under code 5260, a noncompensable evaluation is warranted when flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Under code 5261, a noncompensable evaluation is warranted when extension is limited to 5 degrees; a 10 percent evaluation is for assignment when extension is limited to 10 degrees, a 20 percent evaluation is for assignment when extension is limited to 15 degrees. Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II (2013). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004). 

The currently assigned initial 10 percent evaluation contemplates painful motion of a major joint, with X-ray evidence of arthritis.  See 38 C.F.R. § 4.59 (2013). 

Throughout the appeal period, there has been evidence of right knee arthritis as well as painful motion.  The Board observes that range of motion testing conducted in 2007 and 2011, consistently revealed full extension of 0 degrees with some minor limitation of flexion, at worst reported as 135 degrees in the right knee.   

Range of motion findings made throughout the appeal period have not technically met the criteria for a noncompensable (i.e., 0 percent) rating under codes 5260 or 5261, much less the requirements for a compensable 10 percent rating under those codes.  The range of motion findings do not even arguably meet the criteria for the assignment of a 20 percent rating under codes 5260 or 5261, as the Veteran has no limitation of extension and there is no clinical evidence on file showing that his right or knee flexion is limited to 30 degrees.  Essentially, a disability rating of 10 percent has been assigned and is warranted in the case in light of evidence indicative of arthritis with painful motion, and functional loss due to pain, as explained in the September 2012 rating action.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204 -08 (1995). 

Even giving full consideration to the Veteran's complaints of pain on motion, a disability rating higher than 10 percent is not warranted for the right knee disability under 38 C.F.R. §§ 4.40, 4.45, 4.59, and with consideration of the DeLuca and Mitchell factors.  A higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the currently assigned 10 percent or significantly limit function.  Significantly, nearly full range of motion is shown on repetitive testing.  Moreover, the Veteran uses no assistive devices and is employed in a position where he spends 6 to 8 hours on his feet daily.  

While the 2011 VA examination report indicated that the following knee symptoms were applicable: less movement than normal and pain on movement, clinical findings revealed range of motion testing from 0 to 135 degrees without pain, and no additional limitation of motion was shown on repetitive testing.  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The currently assigned 10 percent evaluation contemplates the effects of the Veteran's manifestations of pain, weakness, and fatigue on activity and motion.  Therefore, an increased evaluation for the right knee based upon pain and functional impairment is not warranted for any portion of the appeal period.  38 C.F.R. § 4.40 4.45, 4.59, 4.71a, Diagnostic Code 5010; DeLuca, supra.  Accordingly, the Veteran is already receiving the appropriate amount of compensation for the extent of his limited motion, pain, and functional impairment based on the DeLuca and Mitchell factors. 

In addition, evidence pertinent to the appeal period does not reflect that the Veteran's right knee disability has been productive of even slight subluxation or instability.  When examined most recently in 2011, there was no evidence of recurrent subluxation or dislocation and anterior, posterior, and medial-lateral instability testing of the knee was normal.  The Board finds this clinical evidence to be more reliable and probative than the Veteran's subjective lay accounts of a feeling of instability.  Therefore, the Board finds that a separate or increased evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998). 

In turning to the remaining Diagnostic Codes referable to the evaluation of knee disabilities, the Board finds that such are inapplicable as there is no evidence of ankylosis; dislocation or removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  Consequently, further consideration of Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.        

The Board has likewise considered the general statements of the Veteran and his spouse as to the extent of his right knee symptoms in conjunction with his increased rating claim.  See Layno v. Brown, 6 Vet. App. 465, at 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must primarily consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, at 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation, he is not competent to make such an assertion, or to assess the degree and extent of disability associated with his right wrist disability for rating purposes.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion regarding the aforementioned matters falls outside the realm of common knowledge of a lay person.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the claim and therefore, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's right knee disability is denied.

Extra-schedular and TDIU Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his service-connected disabilities.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's disabilities.  Specifically, the service-connected disabilities of the shoulders, wrist and right knee require application of the holdings in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for either of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, in addition to his bilateral shoulder, right wrist, and right knee disabilities, the Veteran is in receipt of service connection for numerous other physical and psychological disabilities.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher initial ratings for bilateral shoulder, right wrist, and right knee disabilities are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has been shown to be working full time as noted in the November 2011 VA examination report.  There is otherwise no evidence or allegation that the Veteran is unemployable due to his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is not raised in the instant appeal and further consideration of such is not necessary.


ORDER

An initial rating in excess of 10 percent for right shoulder strain is denied.

An initial rating in excess of 10 percent for left shoulder strain is denied.

An initial rating in excess of 10 percent for status post fracture right wrist strain is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 


REMAND

The Veteran is seeking initial compensable ratings for hypertension and bilateral plantar fasciitis.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the hypertension claim, a review of the Veteran's electronic files reveals additional evidence that is pertinent to the claim, but has not yet been reviewed by the AOJ.  Specifically, the VVA file includes VA records dated to February 2014.  Included therein are VA/CAPRI records which include recordation of blood pressure readings.  Also in the VVA file is an August 2013 VA hypertension examination report.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  38 C.F.R. 
§ 20.1304(c).  Accordingly, as the evidence added to the VVA file is pertinent and consideration of this evidence has not been waived, this case must be returned to the AOJ for consideration of additional VA treatment records.

With respect to the plantar fasciitis claim, pursuant to Board remand issued in October 2011, it was directed that the Veteran be scheduled for a VA podiatry examination in order to ascertain the severity of his bilateral plantar fasciitis.  The examiner was requested to provide an opinion as to whether there was any marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use, characteristic callosities, any tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner was also asked to attempt to distinguish the symptomatology associated with the bilateral plantar fasciitis from the symptomatology associated with his service-connected bilateral tinea pedis, left second toe fracture, and any nonservice-connected foot conditions.

A VA foot examination was conducted in November 2011.  At that time, the examiner noted that private medical records from Sparks Clinic reflected that plantar fasciitis had resolved (May 2009 and June 2009).  As such, it appears that this condition was not actually clinically evaluated.   In fact, the examination report reveals findings referable to diagnoses of metatarsalgia, hammer toes, and facture of the left second toe, but does not distinguish such symptoms from the Veteran's bilateral plantar fasciitis.  A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall, supra.  Accordingly, another foot examiner will be ordered to determine whether plantar fasciitis is currently manifested and if so to assess, the nature and severity of accompanying symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination determine whether plantar fasciitis is currently manifested and, if so, to assess, the nature and severity of accompanying symptoms.  It is imperative that the record be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner is advised that service connection has also been established for bilateral tinea pedis, and a left second toe fracture.

(a) As an initial matter, the examiner should discuss whether a diagnosis of bilateral plantar fasciitis is supported.  If so, the reasons for which should be explained and associated symptoms should be identified.  If not, the examiner should so state and explain why not. 

In the event that plantar fasciitis is clinically shown, the following inquires must also be addressed:

(b) The examiner should provide an opinion as to whether there is any marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use, characteristic callosities, any tenderness of plantar surfaces of the feet, marked inward displacement, severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances present as a result of bilateral plantar fasciitis.   

(c) The examiner should attempt to distinguish the symptomatology associated with the bilateral plantar fasciitis from the symptomatology associated with the service-connected bilateral tinea pedis, left second toe fracture, and any nonservice-connected foot conditions.

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the claims for initial compensable ratings for hypertension and bilateral plantar fasciitis based on the entirety of the evidence, to include consideration of all evidence added to the file since the issuance of the September 2012 SSOC, to include VA/CAPRI records in the VVA file dated from July 2012, and an August 2013 VA hypertension examination report.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


